DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6/6/2020, with respect to the rejections of claims 1-5 and 11-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-5 and 11-20 are applied in view of Kinney (US 1,248,340) and Yu (US 2016/0259913).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US 1,248,340) in view of Yu (US 2016/0259913).

As to claim 1, Kinney teaches “[a] device (FIG. 1 depth gauge)” “the device comprising: 
an upper member (FIG. 1, gage body 2) comprising a top surface (FIG. 1, arced surface opposite plane surface 3) and an opposing bottom surface (plane surface 3), the upper member being shaped or sized so as to prevent receipt of the upper member through an open proximal end and into a barrel (FIG. 1, showing gage body 2 diametrically sized to prevent receipt into cavity 11’ of hollow work piece 11)” “wherein the bottom surface is configured to contact an upper end of the barrel (FIG. 1, plane surface 3 contacts upper barrel surface of hollow workpiece 11); and 
a lower member coupled to the upper member (FIG. 1 showing gage rod 5 coupled to gage body 2) and being shaped or sized to be received through the open proximal end and into the barrel (FIG. 1 gage rod 5 received though open end of cavity 11’)” “for determination of a stopper position within the barrel (FIG. 1 gage rod 5 length and graduated markings determine position of end of cavity 11’), wherein at least a portion of the lower member extends from the bottom surface of the upper member (FIG. 1, lower portion of gage rod extends from bottom surface of gage body 2), the portion of the lower member having a length, measured from the bottom surface of the upper member to a distal end of the lower member (FIG. 1, lower portion of gage rod 5 has a length that spans from plane surface to the end of gage rod 5),” 
“wherein the distal end of the lower member is configured to make contact with a stopper (FIG. 1 distal end of gage rod contacts bottom inner surface of hollow workpiece 11)” “and provide an indication” “based on said contact (FIG. 1 alignment of graduated markings on gage rod 5 either with plane surface 3 or above gage body 2 indicate depth dimension (i.e., length of gage 5 within hollow workpiece 11) delimited by contact of the end of gage rod 5 with the bottom inner surface of hollow workpiece 11), 
wherein the lower member is movably coupled to the upper member (FIG. 1, page 1 lines 62-87, gage rod 5 may be alternately locked and released via settings of nut 9 and pressure of spring 8 such that when locking is disengaged, the gage 5 is slidably movable, such as by finger pressure) and is configured to translate along a longitudinal axis of the upper member in response to contact between the distal end of the lower member and the stopper (FIG. 1, page 1 lines 62-87, gage rod 5 may be alternately locked and released via settings of nut 9 and pressure of spring 8 such that when locking is disengaged, the gage 5 is slidably movable, such as by finger pressure. The finger pressure translatability indicates that in the unlocked position gage rod 5 is configured to translate upon longitudinal opposing force of contact with the inner bottom surface of hollow workpiece 11), and 
wherein the upper member and lower member are freely removable from the barrel (FIG. 1 gage apparatus comprising gage body 2 and gage rod 5 not coupled to hollow work piece 11)” “and independently from the stopper (FIG. 1 gage apparatus not coupled to inner bottom surface of hollow workpiece 11).”
Kinney does not teach “for screening a pre-filled syringe,” the upper member being shaped and/or sized so as to prevent receipt of the upper member through an open proximal end and into a barrel of a “pre-filled syringe,” a lower member coupled to the upper member and being shaped and/or sized to be received through the open proximal end and into the barrel of the “a pre-filled syringe,” and a barrel of the “pre-filled syringe.”
Yu teaches “for screening a pre-filled syringe (delivery device having features for determining syringe dose; FIG. 1A; Abstract),” and a “barrel of the pre-filled syringe (FIG. 1A, body 20).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of Yu’s teaching of determining pre-filled dosage within a syringe barrel to have applied Kinney’s disclosed device “for screening a pre-filled syringe,” the upper member being shaped and/or sized so as to prevent receipt of the upper member through an open proximal end and into a barrel of “a pre-filled syringe,” a lower member coupled to the upper member and being shaped and/or sized to be received through the open proximal end and into the barrel of the a “pre-filled syringe,” for determination of a stopper position within the barrel and wherein the upper member and lower member are freely removable from the “barrel of the pre-filled syringe.”  The motivation would have been to provide a simple and efficient mechanism for testing/determining the level of a syringe stopper, such as for a pre-filled syringe, in which known gage rod length in combination with visually evident extension of the gage rod with respect to the bottom planar surface of, within, and from the top of the body, or lack thereof, provides a quick determination of stopper level within the barrel of the pre-filled syringe.  
Kinney does not teach wherein the distal end of the lower member is configured to make contact with a stopper “having a position below the minimum distance limit” and provide indication “that the pre-filled syringe either fails or passes the screening.” 
Yu teaches a stopper “having a position below the minimum distance limit (plunger 40 may be positioned in multiple locations along the length of body 20).”
In view of the noted obviousness of combining the teachings of Kinney and Yu so that Kinney’s device is utilized for determining a syringe stopper position, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have modified the device disclosed by Kinney so that the lower member (gage rod 5) is configured to detect a syringe stopper position (variable position of Yu’s plunger 40).
The combination of Kinney and Yu does not teach provide indication “that the pre-filled syringe either fails or passes the screening.”  Applying the broadest reasonable interpretation of the claim as how one of ordinary skill in the art would have interpreted the claim language in view of the specification, the structurally limiting effect of this feature is that the lower member provides multiple distinct indicators of whether or not the stopper is positioned at a particular location or range of point locations.  Applicant’s specification discloses multiple ways in which this position status indication may be achieved including the relative positioning of the upper member with respect to the upper lip of the barrel.  
Kinney discloses gage rod 5 having a length spanning and defining the distance between the inner bottom surface of hollow workpiece 11 and the upper portion of gage rod 5 in a fixed manner with the upper portion of gage rod 5 and the inner bottom surface of hollow workpiece 11 having a mutually fixed distance relation and having a distance relation to the upper lip of hollow workpiece 11 that varies in relation to the position of the inner bottom surface of hollow workpiece 11 to the upper lip of hollow workpiece 11.  Based on the foregoing distance relations, the distal end of gage rod 5 provides multiple distinct indicators of whether the inner bottom surface of hollow workpiece 11 is or is not positioned at a particular location or range of point locations.  Since the device taught by Kinney as modified by Yu includes the same structural elements as the claimed invention, the device disclosed by Kinney as modified by Yu is capable of performing the claimed functions. (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d  73, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.)
Regarding the preamble, neither Kinney nor Yu teach “to determine compliance of the pre-filled syringe's design, dimensions and tolerances with those of a corresponding autoinjector device.”   Applying the broadest reasonable interpretation and considering the claim language as a whole in view of the specification, “to determine compliance of the pre-filled syringe's design, dimensions and tolerances with those of a corresponding autoinjector device” recites an intended use that does not further limit or in any way characterize the actual structure of the claimed device and is therefore not given patentable weight. (See MPEP § 2111.02, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")).
Regarding the second element of claim 1, neither Kinney nor Yu teach that the length of the lower member is “related to a tolerance factor comprising a minimum distance limit for a stopper position within the barrel.” Kinney discloses a lower member (gage rod 5) with a length having a proportional relation to the distance of a stopper (inner bottom surface of hollow workpiece 11) within a [syringe] barrel (hollow workpiece 11).  In view of the device disclosed by Kinney and syringe apparatus in Yu, it would have been obvious to one of ordinary skill in the art prior to the filing date to utilize a lower member extending into a syringe barrel having a length that corresponds to a particular minimum distance for a stopper position within a syringe barrel such as corresponding to a minimum distance tolerance factor.  Since the length of gage 5 is related to a “minimum distance limit for a stopper position within the barrel,” in terms of some definite ratio/proportion, and since it is readily evident that the relative position of gage 5 with respect to plane surface 3 and/or as protruding above gage body 2 provide an indication of the relative position of the inner bottom surface of hollow workpiece 11, it would have been obvious to one of ordinary skill in the art before the filing date  to use gage rod 5 as a means of measuring depth and the set the length of gage rod 5 to correspond to a minimum threshold distance limit for a stopper position within a syringe barrel to determine whether or not the plunger is correctly positioned such as, for example, to determine an amount of medication in the syringe.

As to claim 2, the combination of Kinney and Yu teaches “[t]he device of claim 1,” but does not explicitly teach that “the minimum distance limit is a position along the barrel having a distance measured from the open proximal end of the barrel.”  However, since Kinney discloses a lower member (gage rod 5) with a length having a proportional relation to any distance such as the distance between the open proximal end of a syringe barrel (Yu’s disclosed body 20) and the position of a stopper (Yu’s disclosed plunger 40), it would have been obvious to one of ordinary skill prior to the filing date to set the minimum distance limit to any position in the range of positions along a syringe barrel having a distance measured from the open end of the barrel since such distance would provide a quick and simple measurement of plunger position with respect to the syringe barrel.

As to claim 3, the combination of Kinney and Yu teaches or otherwise renders obvious “[t]he device of claim 2,” but does not explicitly teach that “the distance is sufficient to accommodate a plunger rod of a corresponding autoinjector device when the pre-filled syringe is loaded into the autoinjector device and to allow intended function of the plunger rod.” However, since Kinney discloses a lower member (gage rod 5) with a length having a proportional relation to any relative distance of a stopper (Yu’s disclosed plunger 40) such as the distance between the open proximal end of a syringe barrel (Yu’s disclosed body 20) and the position of the stopper, it would have been obvious to one of ordinary skill prior to the filing date to set the distance to be sufficient to accommodate some required clearance distance, such as a distance sufficient to accommodate a plunger rod of an autoinjector device since setting the length of the lower member at such distance would provide a simple and low cost measurement instrument for the desired clearance distances within the syringe barrel.  

As to claims 4 and 5, the combination of Kinney and Yu teaches “[t]he device of claim 3,” but does not expressly teach that “the distance is approximately 8.00 mm” or “the distance is approximately 8.46 mm.”  The choice of distance to accommodate a specified clearance distance is a mere design choice based on specific application and having no disclosed or otherwise apparent innovative significance.  It would have been obviously to one of ordinary skill in the art prior to the filing date to set the distance to various lengths that would be required based on specific application. 

As to claim 11, the combination of Kinney and Yu teaches “[t]he device of claim 1, wherein the lower member comprises a proximal end including a flanged top (Kinney: FIGS. 1 and 2, knob 10) configured to rest upon the top surface of the upper member (Kinney: top surface of gage body 2) and maintain the lower member (Kinney: gage rod 5) within a central bore of the upper member (Kinney: perforation 4 receiving gage rod 5; lines 12-14).”

As to claim 12, the combination of Kinney and Yu teaches “[t]he device of claim 11, wherein the lower member comprises a first visual indicator defined along a length of the proximal end of the lower member” “adjacent to the flanged top (Kinney: FIGS. 1 and 2 showing graduated markings along the length of gage rod 5; lines 93-96).”
The combination of Kinney and Yu does not expressly teach “immediately” adjacent to the flanged top as the graduated markings on gage rod 5 are somewhat longitudinally from the bottom of knob 10.  
It would have been obvious to one of ordinary skill in the art before the filing data to modify the rod gage 5 disclosed by Kinney such that the visual indicators (graduated markings) are disposed immediately adjacent to the flanged top (knob 10).  The motivation would have been to provide an expanded measurement scale such that a determination of the depth of hollow workpiece 11 can be determined directly and precisely by visual alignment of the graduated marks of gage rod 5 with plane surface 3 or by protrusion of gage rod from the upper surface of gage body 2 such that the amount of protrusion corresponding to depth of gage rod 5 within hollow workpiece 11 may be determined by graduated markings immediately proximate the flanged top (knob 10).

As to claim 13, the combination of Kinney and Yu teaches “[t]he device of claim 12, wherein the length of the lower member extending from the bottom surface of the upper member (Kinney: FIG. 1, lower portion of gage rod 5 extends from the bottom surface of gage body 2), when the flanged top (Kinney: FIG. 1 knob 10) is abutting the top surface of the upper member (Kinney: top surface of gage body 2), is approximately equal to the minimum distance limit (Kinney gage rod 5 extending from the bottom surface of gage body 2 when knob 10 abuts top surface of gage body 2 has a particular length corresponding to some minimum distance).”

As to claim 14, the combination of Kinney and Yu teaches “[t]he device of claim 13, wherein contact between the distal end of the lower member (Kinney gage rod 5) with a stopper in a barrel of a pre-filled syringe (distal end of Kinney gage rod 5 contacts Yu plunger 40 in body 20) results in translation of the lower member (Kinney gage rod 5) towards the upper member (Kinney gage body 2) and clearance between the top surface of the upper member (Kinney top surface of gage body 2) and the flanged top (Kinney knob 10) of the lower member (Kinney: FIG. 1, contact between the distal end of Kinney gage rod 5 and Yu plunger 40 resulting from gage rod 5 being lowered into Yu body 20 would result in translation of gage rod 5 toward gage body 2 from which the gage rod 5 protrudes resulting in clearance between the upper surface of gage body 2 and Kinney knob 10), thereby exposing the first visual indicator (with Kinney gage rod 5 upwardly protruding past the upper surface of gage body 2, a first graduated marking on Kinney gage rod 5 is exposed indicating a particular distance of the Yu plunger 40 within body 20).”
The language, “indicating that the stopper is positioned below the minimum distance limit and the pre-filled syringe fails the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 15, the combination of Kinney and Yu teaches “[t]he device of claim 13, wherein lack of contact between the distal end of the lower member (distal end of Kinney gage rod 5) with a stopper (Yu plunger 40) in a barrel of a pre-filled syringe (Yu body 20) results in no movement of the lower member (Kinney gage rod 5) and the flanged top (Kinney knob 10) abutting the top surface of the upper member (upper surface of Kinney gage body 2.  In combination, Kinney knob 10, Kinney gage rod 5, and Yu plunger 40 are configured such that if the distal end of gage rod 5 does not contact plunger 40, gage rod 5 will drop longitudinally to a position at which knob 10 abuts the upper surface of Kinney gage body 2).”
The language, “thereby indicating that the stopper is positioned at or above the minimum distance limit and the pre-filled syringe passes the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 16, the combination of Kinney and Yu teaches “[t]he device of claim 12, wherein the lower member (Kinney gage rod 5) comprises a second visual indicator (a second graduated marking on Kinney gage rod 5) defined along a length of the proximal end of the lower member (graduated markings along proximal end of Kinney gage rod 5) adjacent to the first visual indicator (graduated markings on Kinney gage rod 5 are mutually adjacent).”

As to claim 17, the combination of Kinney and Yu teaches “[t]he device of claim 16, wherein the length of the lower member (Kinney gage rod 5) extending from the bottom surface of the upper member (Kinney plane surface 3 of gage rod 5), when the flanged top (Kinney knob 10) is raised above the top surface of the upper member (upper/top surface of  Kinney gage body 2) and exposing the first visual indicator (a first graduated marking on Kinney gage rod 5), is approximately equal to the minimum distance limit (Kinney: length of gage rod 5 extending from plane surface 3 of gage body when knob 10 is above the upper surface of gage body 2 exposes a portion of the graduated markings on gage rod 5 and has a particular length corresponding to some minimum distance).”

As to claim 18, the combination of Kinney and Yu teaches that “contact between the distal end of the lower member (distal end of Kinney gage rod 5) with a stopper positioned in a barrel of a pre-filled syringe below the minimum distance limit (distal end of Kinney gage rod 5 contacts Yu plunger 40 at some distance within Yu body 20) results in translation of the lower member (Kinney gage rod 5) towards the upper member (Kinney gage body 2) and clearance between the top surface of the upper member (upper surface of Kinney gage body 2) and the flanged top of the lower member (Kinney knob 10.  Contact between the distal end of Kinney gage rod 5 and Yu plunger 40 resulting from gage rod 5 being lowered into body 20 would result in translation of gage body 5 toward gage body 2 and clearance between the upper surface of gage body 2 and knob 10), thereby exposing both first and second visual indicators (with Kinney gage rod 5 upwardly protruding past the upper surface of gage body 2, first and second graduated markings on gage rod 5 are exposed).”
The language, “indicating that the pre-filled syringe fails the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 19, the combination of Kinney and Yu teaches that “[t]he device of claim 17, wherein contact between the distal end of the lower member (distal end of Kinney gage rod 5) with a stopper positioned in a barrel of a pre-filled syringe at or above the minimum distance limit (distal end of Kinney gage rod 5 contacts Yu plunger 40 at or above some distance within Yu body 20)  results in translation of the lower member (Kinney gage rod 5) towards the upper member (Kinney gage body 2) and clearance between the top surface of the upper member and the flanged top of the lower member (clearance between the upper surface of Kinney gage body 2 and knob 10.  Contact between the distal end of Kinney gage rod 5 and Yu plunger 40 resulting from gage rod being lowered into Yu body 20 would result in translation of gage rod 5 toward gage body 2 and clearance between the upper surface of gage body 2 and knob 10), thereby exposing only the first visual indicator (a first graduated marking on Kinney gage rod 5.  With Kinney gage rod 5 upwardly protruding past the upper surface of gage body 2, a first graduated marking from gage rod 5 is exposed indicating a particular distance of Yu plunger 40 within Yu body 20).”
The language, “indicating that the pre-filled syringe passes the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 20, the combination of Kinney and Yu teaches “[t]he device of claim 1,” but does not explicitly teach “wherein at least the lower member comprises a lightweight material.”  In view of the noted obviousness of combining the teachings of Kinney and Yu such that Kinney’s disclosed device may be utilized to determine the position of a plunger within a syringe barrel, it would consequently have been obvious to one of ordinary skill in the art before the filing date to have utilized a sufficiently lightweight material for the lower member (Kinney gage rod 5).  The motivation would have been to prevent the weight of the lower member from displacing a movable syringe plunger in order to obtain an accurate position measurement of the plunger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 4,450,834 (Fischer)
US 2,175,650 (F. Schaber)
US 2019/0125371 A1 (Asfora et al.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allesandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863